Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 14, 2019

The Court of Appeals hereby passes the following order:

A20A0077. ANESTER AARON v. SERETHA SHARE LOVETT.

        The plaintiff in this civil action filed this direct appeal, seeking review of the
trial court’s order denying her motion to correct the filing date of her complaint. We
lack jurisdiction.
        “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995); see also OCGA § 5-6-34
(a) (1). Here, the order sought to be appealed did not resolve all issues in this case,
which remains pending before the trial court. See CitiFinancial Svcs., Inc. v.
Holland, 310 Ga. App. 480, 481 (713 SE2d 678) (2011). The plaintiff therefore was
required to use the interlocutory appeal procedures – including obtaining a certificate
of immediate review from the trial court – to appeal the trial court’s order. See
OCGA § 5-6-34 (b); Miller v. Miller, 282 Ga. 164, 164-165 (646 SE2d 469) (2007);
CitiFinancial Svcs., Inc., 310 Ga. App. at 481. Her failure to do so deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED. See Bailey v.
Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                    08/14/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.